DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.

Status of the Claims
The status of the claims is as follows:
	Claims 1-15, 17, 18, 20, 22-37, 39-40 and 42-50 are pending.
	Claims 12-15, 17, 18, 20, 22-37,39-40 and 42-50, filed 3 October 2022 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12-15, 17-18, 20, 22-34, 40 and 42-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinell et al (US 2009/0138985, May 28, 2009) and Rout et al (US 2008/0124727, May 29, 2008).  The rejection is repeated for the reasons of record as set forth in the Office action Mailed 24 November 2021, as applied to claims 12-15, 17-18, 20, 22-34, 40 and 42-50.  Applicant’s arguments filed 14 March 2022 have been fully considered but they are not persuasive.

The claims are drawn to a method of producing a transgenic corn plant comprising transforming a dry mature corn seed explant with a heterologous DNA, culturing the transformed explant in a bud induction medium comprising at least one cytokinin and at least one auxin to produce a transformed explant with multiple buds and regenerating a transgenic corn plant without generating a callus, wherein the cytokinin is BAP, wherein culturing the explant in a first bud induction medium comprising at least one cytokinin and at least one auxin, and a second bud induction medium comprising at least one cytokinin.  The claims are further drawn to the second medium comprising at least one auxin. The claims are further drawn to the cytokinin in the first induction medium is 6-benzylaminopurine (BAP) at a concentration of at least 4 mg/liter and the concentration of auxin in the first bud induction medium is from 1 mg/L to 2.2 mg/L, wherein the first bud induction medium does not contain a selective agent, wherein the concentration of the cytokinin in the first bud induction medium is higher than the concentration of the cytokinin in the second bud induction medium and wherein the second bud induction medium further comprises a selective agent. The claims are also drawn to a dry mature corn seed explant that has an internal moisture content of from about 3% to about 25%, comprises an internal moisture content at which the explant does not germinate, and that is produced from a seed with an internal moisture content from about 3% to 25% and at which the seed does not germinate. Claims are further drawn to Agrobacterium-mediated transformation with a heterologous DNA comprising a selectable marker conferring tolerance to a selective agent selected from the group consisting of glyphosate, streptomycin, bialaphos, glufosinate, quizalofop, dicamba, 2,4-D, spectinomycin, paromomycin, geneticin, and kanamycin. Claims are further drawn to the method wherein explants are contacted with an aqueous solution and transformed within about 2 hours prior to contact with an aqueous solution and decontamination of the explant is done prior to the transformation step. Claims are also drawn to storing explants for from about 1 hour to about 2 years, hydrating the explant for about 0.5-4 hours prior to transformation, contacting explant with KOH prior to transformation and culturing the explant to produce multiple buds. Furthermore, claims are drawn to transforming a plurality of explants, obtaining transgenic progeny from the transgenic corn plant regenerated from the explant containing the heterologous DNA and producing a transgenic progeny corn plant. Claims are further drawn to the explant comprising the apical portion of the embryo axis lacking the radicle and wherein remaining portions of the corn seed have been substantially removed from the explant. 

Martinell et al teach methods and compositions for transforming soybean, corn, cotton, or canola explants and treating the explants with cytokinin during transformation and regeneration process [abstract]. Martinell et al teach methods that further comprise contacting the explant with a cytokinin prior to, concurrently with and/or following the transformation step [page 1, para. 0010]. Martinell et al further teach that green shoots (which reads on multiple buds) were regenerated [page 20, para. 0129]. Martinell et al teach a co-cultivation medium that does not comprise an auxin or a cytokinin [Table 21; [0127-0129]]. Martinell et al teach that after the co-cultivation, the embryos are transferred onto a modified MS medium that contain auxin and cytokinin ([0129] and Table 21). Martinell et al also teach using spectinomycin as a selective agent for transformation of the explants [abstract] and that explant refers to target material for transformation, comprising meristematic tissue. Martinell et al teach that 20 to 25 embryos (which reads on transforming a plurality of explants) are transferred onto a modified MS medium with spectinomycin [0129]. Martinell et al also teach that the explant tissue is chosen from meristem, immature embryo, embryo, embryonic axis, cotyledon, hypocotyl, mesocotyl, leaf, primary leaf base, leaf disc, shoot tip, and plumule [page 2, para. 0019]. Furthermore, Martinell et al teach that the novel explant can germinate and or be transformed when appropriate conditions are provided [page 4 para. 0044 and page 5 para. 0046] and that explants were stored for up to 20 months [page 22, page 0139]. An explant such as an immature or mature embryo [page 3, para. 0029], dry explants or dried wet explants of various ages are suitable [page 4, para. 0044]. Martinell et al teach conditions wherein the explant does not germinate and has an internal moisture content of from about 3% to about 25% [page 2, para. 0016]. Martinell et al also teach that explants may be recovered from dry storable seed (which reads on seeds with an internal moisture content at which the seed does not germinate) [page 5, para 0047].
The explants may be transformed by a selected heterologous DNA sequence, and transgenic plants may be regenerated therefrom, without the need for generating a callus cell culture from the transformed explant in order to obtain transgenic progeny plants [page 4, para. 0039]. Martinell et al teach that transformation protocols can include Agrobacterium-mediated transformation, microprojectile bombardment transformation, as well as other transformation procedures [page 5, para. 0044]. Martinell et al found that plant losses occurred due to fungal infection in some of the pre-culturing experiments, but overall TF of the dry excised explants that were pre-cultured on filter papers wetted with BGM at 23° C. in dark for 5 days appeared to be highest when compared with dry excised explants that were not pre-cultured [page 22, para. 0142]. 
Martinell et al teach that a dry seed or an explant may be first primed, for example, by imbibition of a liquid such as water or a sterilization liquid (which reads on decontaminating the explant), redried, and later used for transformation and regeneration [page 5, para. 0045]. After excision, explants may also be subjected to a rehydration or pre-culture step prior to being transformed with a heterologous nucleic acid [page 4, para. 0041]. Explants can be rehydrated in a number of different solutions including a soy inoculum medium with pH adjusted with KOH  and exposure times tested ranged from 0- 24 hours [page 17, para. 0108 and Table 1] which includes the 'within about 2 hours' limitation of claim 17.
Martinell et al teach stacking of transgenic traits by transformation and crossing of plants already comprising a transgenic trait and then screening for plants comprising the nucleic acid (which reads on progeny) [page 3, para. 0031]. Martinell et al also teach corn plants are either self-pollinated or crossed with wild-type plants which would produce progeny comprising the heterologous DNA [page 20, para. 0128]. 
Although Martinell et al do not specifically state wherein the explant is comprised of the apical portion of the embryo axis lacking the radicle, Martinell et al teach using explant tissue from the meristem, cotyledon or the plumule. It would naturally follow that these tissues do not contain the radicle or other parts of the embryo or seed. Martinell et al teach using dry explants [page 4, para. 0044] and corn [abstract]. Martinell et al further teach using tissue including meristem, cotyledon and plumule [para 0019]. Therefore, it would be obvious to use the explant material, including dry corn explants derived from the cotyledons, meristem and plumule as taught by Martinell et al which would have encompassed the explant comprising the apical portion of the embryo axis lacking the radicle. One would have been motivated to use the apical portion of the embryo axis lacking the radicle given the success of Martinell et al in producing multiple buds and regenerating transgenic plants using this type of tissue.

Martinell et al do not teach a second bud induction medium containing an auxin and a cytokinin at a lower concentration than the concentration of the cytokinin in the first bud induction medium. Martinell et al do not teach that the cytokinin in the first induction medium is 6-benzylaminopurine (BAP) at a concentration of 4 mg/L to 10 mg/L and the concentration of auxin in the first bud induction medium is from 1 mg/L to 2.2 mg/L, wherein the first bud induction medium does not contain a selective agent, wherein the concentration of the cytokinin in the first bud induction medium is higher than the concentration of the cytokinin in the second bud induction medium and wherein the second bud induction medium further comprises a selective agent.  

	Rout et al teach methods for transforming monocot plants via a simple and rapid protocol to obtain regenerated plant [Abstract]. Rout et al teach that the monocot plant is a corn plant [0019]. Rout et al teach suitable explants include transformable plant parts such as callus, cells and embryos [0034]. Rout et al teach a method for producing a transgenic monocot plant comprising: a) transforming an explant with a first selected DNA; b) culturing the explant in a first culture medium comprising an effective ratio of cytokinin and auxin in order to promote development of regenerable structures of root and or shoot formation; and c) culturing the explant in at least a second and/or third culture medium that supports the simultaneous growth of root and shoot tissues, to produce a regenerate transgenic monocot plant [0008]. Route et al teach carrying out steps (a) and (b) without proliferating a callus [0009]. Furthermore, Rout et al teach that a reduced callusing phase can be used without affecting TE and suggest that a further reduction or elimination in callusing phase may be possible which may speed-up the process of transgenic plant production [0060]. Rout et al teach that the presence of cytokinin in co-culture and delay medium (the first medium) triggers an early regeneration response while reducing callusing or simultaneous callusing and plant regeneration, thus leading to faster regeneration [0029].  Rout et al teach that cytokinin may be selected from the group consisting of BAP, zeatin, kinetin, and TDZ; and the auxin may be selected from the group consisting of IAA, 2,4-D, NAA, IBA and dicamba [0011]. Rout et al teach that by providing an effective amount of plant growth regulators and appropriate ration of cytokinin to auxin or any other growth regulators that are known to affect callusing and/or shoot bud formation, such a medium allows subsequent regeneration of tissues, including transformed tissues, to begin without requiring a separate callus proliferation phase or a sustained embryogenic response [0039]. Rout et al further teach the first culture medium comprises about 0.001 mg/L to about 10 mg/L (which reads on wherein the concentration of cytokinin in the first bud induction medium is from 4 mg/l to 10 mg/l) and about 0.1 mg to about 15 mg/L auxin (which reads on wherein the concentration of auxin in the first bud induction medium is from 1 mg/L to 2.2 mg/L) [0014]. Rout et al teach a second medium with no auxin but some cytokinin (see Table 3- media 2348, 2415 and 2414-BAP concentration of 0.01 mg)  may also be employed as the regeneration medium with can support regeneration and elongation in place of the initially described second medium (which reads on the concentration of the at least one cytokinin in the first bud induction medium is higher than the concentration of the at least one cytokinin in the second bud induction medium) [0049]. Media 2348, 2415 and 2414 are essentially the same as 2066 but with silver nitrate, and contain differing amounts of glyphosate (selection agent) [0049]. Rout et al teach the second, third, fourth and/or fifth media also include a selection agent such as the herbicide glyphosate (which reads on the first bud induction medium does not contain a selective agent and the second bud induction medium further comprises a selective agent) [0047]. Rout et al teach that the traditional separate callus proliferation and selection step(s) can be eliminated, while still achieving an acceptable TF, as explants may be directly transferred to a second and/or third medium that promotes shoot bud primordia growth and development [0029]. Rout et al teach that one of skill in the art of plant cell culture and transformation would be able to determine appropriate levels of shoot forming plant growth regulators and auxins, and appropriate ratios of the two, that are suitable for use with the present invention [0041]. Rout et al further teach that levels of these or other plant growth regulators with a functionally equivalent level of activity as , for instance, BAP and/or 2,4 D in corn or in another crop plant, may be determined by varying the levels of such growth regulators present in growth media while explants are grown in the media, and following the growth of the explants and tissues derived therefrom [0041]. Rout et al further teach that previously “recalcitrant’ genotypes that have shown limited embryogenic response and transformability via a callus-based approach may now be directly used as transformation targets, and without further physical manipulation of explant material i.e. sub-culturing with manual transfer to different media, by use of culture regimes as described herein [0029]. 

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the methods of Martinell et al and use two separate media as taught by Rout et al and to manipulate media, selective agents, the plant hormone content and concentration in the culture mediums as taught by Rout et al.  The combination of the prior art constitutes substituting one known element (the single culturing step taught by Martinell et al) for another (the two culture medium step of Rout et al) to obtain predictable results (see KSR rational-MPEP 2141).  One would have been motivated to manipulate the selective agents and plant hormone content because Rout et al teach that the traditional separate callus proliferation and selection step(s) can be eliminated, while still achieving an acceptable TF [0029]. Furthermore, Rout et al suggest elimination in callusing phase may be possible which may speed-up the process of transgenic plant production [pg. 9, Example 6].  These suggestions are in line with the findings of Martinell et al who used explants transformed by a selected heterologous DNA sequence, and transgenic plants were regenerated therefrom, without the need for generating a callus cell culture from the transformed explant in order to obtain transgenic progeny plants [page 4, para. 0039]. One would have had reasonable expectation of success given the success of Rout et al in the formation shoot bud primordia growth, development and plant regeneration.  Furthermore, ‘recalcitrant’ genotypes that have shown limited embryogenic response and transformability may be used with the methods of Rout et al [0029]. 

	
Response to arguments dated 3 October 2022
Applicants urge that the statement the “it would naturally follow that these tissues [meristem, cotyledon, plumule] do not contain the radicle or other parts of the embryo or seed” was misunderstood and does not properly support the rejection. Applicants urge that Martinell’s state “…the explant…comprises a tissue of the group consisting of : meristem…” is used and that Martinell is not shown to describe that “just the plumule or the embryo” (or other listed tissue type) is used.  Applicants urge that the use of the term “comprises” means that they are not specifically or necessarily separate when used. [response page 7].
These arguments have been carefully considered but are not deemed persuasive.  Firstly, only dependent claim 28 is drawn to an explant of specific origin. The claim states “wherein the explant is comprised of the apical portion of the embryo axis lacking the radical, and wherein the remaining portions of the corn seed have been substantially removed from the explant.  The specification defines “substantially removed in the context of a seed or seed part refers to the removal of most or all of a defined portion in order to yield a transformation-competent explant as described herein” [page 17, lines 15-17]. Given the claim language “comprising” and the definition of “substantially removed” from the specification, the claim reads on the apical portion of the embryo with the radical removed, however, the structure could include other parts of the seed including other meristematic tissues, the cotyledon, etc. Furthermore, one using, for example, just the hypocotyl with the methods as taught by Martinell et al would be infringing on the patent protection given the list of tissues as specified by Martinell et al. 
 Martinell et al teach that the explant tissue is chosen from meristem, immature embryo, embryo, embryonic axis, cotyledon, hypocotyl, mesocotyl, leaf, primary leaf base, leaf disc, shoot tip and plumule [page 2, para. 0019]. The tissue types as listed by Martinell et al are specific and distinct.  For example, Martinell et al states that one could use the embryo (which would include the plumule, scutellum and radicle) or that you could use just the plumule.  In stating that one could use the plumule OR the embryo (which would include the plumule as well as the scutellum and radicle), it is obvious that Martinell et al considers the plumule (located at the apical portion of the embryo) as a distinct structure that is separate from the rest of the embryo (including the radicle). Therefore, the plumule as indicated by Martinell et al would not include the radicle or any other part of the seed. 
Regarding the argument that the use of the term “comprises” means that they are not specifically or necessarily separate when used, the term “comprises” is understood to mean that the named elements are essential but other elements may be added (see MPEP 2111.03(I)).   While the term “comprising” may include other elements it does not necessarily mean that other elements are included. 
Martinell et al state that the explant comprises a tissue of the group consisting of: meristem, immature embryo, embryo, embryonic axis, cotyledon, hypocotyl, mesocotyl, leaf, primary leaf base, leaf disc, shoot tip and plumle
Applicants urge that Rout is apparently misunderstood as teaching that “without requiring a separate callus proliferation phase” or “a sustained embryogenic response” means that there is no callus formation. Applicants urge that the issue is whether callus proliferation occurs and consistent with [0009] discussed above Rout is apparently teaching that callus formation may occur. Applicants further urge that Examples 5 and 6 are discussing whether a 4th medium for callus proliferation may be eliminated, not whether the 1st medium would be eliminated and that both of these media may support callus proliferation, so eliminating a 4th medium does not mean that there is no callus proliferation since the 1st medium would still be utilized.  Applicants urge that [0029] Rout discusses reduced callusing or simultaneous callusing and regeneration, i.e. Rout does not suggest no callusing. 
These arguments have been carefully considered  but are not deemed persuasive. As stated above, in [0039], Rout teaches that after transformation the explant may be cultured on a first medium that combines the attributes of co-culture and a delay medium by inclusion of Carbenicillin, cytokinin and an auxin. Rout states that by providing an effective amount of plant growth regulators and appropriate ration of cytokinin to auxin or any other growth regulators that are known to affect callusing and/or shoot bud formation, such a medium allows subsequent regeneration of tissues, including transformed tissues, to begin without requiring a separate callus proliferation phase or a sustained embryogenic response [0039]. Rout teach that the presence of cytokinin in co-culture and delay medium (the first medium) triggers an early regeneration response while reducing callusing or simultaneous callusing and plant regeneration, thus leading to faster regeneration [0029]. Rout teach that the traditional separate callus proliferation and selection step(s) can be eliminated, while still achieving an acceptable TF. Rout teach that steps (a) and (b) (transforming and culturing) are carried out without proliferating a callus for more than about 10 days to about two weeks following transforming of the explant [0009]. In the examples, Rout cultured on the first medium for about 7 days (optionally to about 14 days). Given that the first medium delays any callus formation for 10-14 days and the explants in the examples were on the first medium for 7 days, no callus would be formed.  The fact that “callus formation may occur” after 14 days is not an issue since the explants are cultured on this medium for 7 days (or optionally 14 days).
As taught in the instant specification, Rout also teaches a number of options for regeneration of transformed plants including options that utilize callus formation and options for rapidly transforming monocots without generating callus. Rout teach that the amount of callus formation (which would include no callus formation according to the teachings of Rout) may be optimized by varying the tissue culture parameters including, among others, media components and duration of growth. 
Furthermore, as taught by Martinell et al the explants may be transformed by a selected heterologous DNA sequence, and transgenic plants may be regenerated therefrom, without the need for generating callus cell culture from the transformed explant in order to obtain transgenic progeny plants [0039]. Martinell et al further teach that such transformation and regeneration methods allow for a fast and efficient high-throughput process for generating transformed plants [0040]. 

Claims 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinell et al (US 2009/0138985, May 28, 2009) and Rout et al (US 2008/0124727, May 29, 2008) as applied to claim 12-15, 17-18, 20, 22-34, 40, 42-50 above, and further in view of Hiei et al (2006. Improved frequency of transformation in rice and maize by treatment of immature embryos with centrifugation and heat prior to infection with Agrobacterium tumefaciens. Plant Cell Tiss Organ Cult 87: 233-243). The rejection is repeated for the reasons of record as set forth in the Office action Mailed 24 November 2021, as applied to claims 35 and 37.  Applicant’s arguments filed 14 March 2022 have been fully considered but they are not persuasive.

The claims are drawn to a method of producing a transgenic corn plant comprising transforming a dry mature corn seed explant with a heterologous DNA, culturing the transformed explant in a bud induction medium comprising at least one cytokinin to produce a transformed explant with multiple buds. Claims are further drawn to the step of transforming comprises application of force by positive pressure or high gravity wherein high gravity is applied by centrifugation.
The teaching of Martinell et al and Rout et al are discussed above.
Martinell et al and Rout et al do not teach application of force by high gravity wherein the high gravity is applied by centrifugation.
Hiei et al teach a method to improve the frequency of transformation of maize using centrifugation (which reads on high gravity) prior to infection with Agrobacterium tumefaciens [see Fig. 1]. Hiei et al teach the nN6-As medium as containing at least one cytokinin [BA; Table 1]. Hiei et al further teach transgenic plants were eventually transferred to soil in pots and grown in a greenhouse [page 236, left col.]. Hiei et al teach that the level of enhancement of GUS expression by centrifugation in maize was 2-fold over the control [see Fig 4d.]. Hiei et al found that treatments of immature embryos with centrifugation before infection with A. tumefaciens enhanced the efficiency of transformation considerably without any obvious adverse effects [page 241, left col.]. In the highest case, 18 independent transgenic plants were obtained from a single immature embryo of rice. Furthermore, the frequency of transformation was elevated in all of the genotypes tested, and the pre-treatments made the transformation of a maize genotype or transformation of maize with a less efficient vector possible for the first time [page 241, left col.]. 

	At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the methods of Martinell et al and Rout et al with those of Hiei et al and to centrifuge the embryos as part of the transformation. One would have been motivated to centrifuge the embryos as part of the transformation because Hiei et al teach that centrifuge the embryos prior to transformation enhances the efficiency of transformation without any obvious adverse effects [page 241, left col.]. Furthermore, by incorporating the centrifugation step with the transformation step one would save time and resources. One would have had reasonable expectation of success given the success of Hiei et al in increasing the transformation frequencies in maize [see Table 3] especially in recalcitrant maize genotypes [page 241, left col.].

Response to arguments dated 3 October 2022
Applicants urge that Hiei does not cure the defects in Martinell and Rout. (response pgs. 8 and 9)
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in detail in the Office Action above, it is the combination of teachings of Martinell et al, Rout et al and Hiei et al and knowledge of one of ordinary skill in the art that teach the limitations of the claimed invention. Martinell et al, Rout et al and Hiei et al teach methods of transformation and regeneration of maize explants. Hiei et al teach methods of Agrobacterium mediated transformation and culturing of maize. Hiei et al is cited for teaching high gravity in the transformation process of maize by using centrifugation. Hiei et al teach a method to improve the frequency of transformation of maize using centrifugation prior to infection with Agrobacterium tumefaciens [see Fig. 1]. It would have been obvious to one of ordinary skill in the art to combine the methods of Martinell et al with those of Hiei et al and to centrifuge the embryos as part of the transformation. Although Hiei et al teach centrifugation prior to transformation it would have been obvious to combine the steps to save time and resources. One would have been motivated to centrifuge the embryos as part of the transformation because Hiei et al teach that centrifuge the embryos prior to transformation enhances the efficiency of transformation without any obvious adverse effects [page 241, left col.]. One would have had reasonable expectation of success given the success of Hiei et al in increasing the transformation frequencies in maize [see Table 3] especially in recalcitrant maize genotypes [page 241, left col.]. 
 

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinell et al (US 2009/0138985, May 28, 2009) and Rout et al (US 2008/0124727, May 29, 2008) and in view of Hiei et al (2006. Improved frequency of transformation in rice and maize by treatment of immature embryos with centrifugation and heat prior to infection with Agrobacterium tumefaciens. Plant Cell Tiss Organ Cult 87: 233-243). as applied to claims 35 and 37 above, and further in view of Hagio et al  [EP1521840B1; 13 April 2005] and Bochardt et al (1992, DNA Methylation is involved in Maintenance of an Unusual Expression Pater of an Introduced Gene. Plant Physiol 99: 409-414). The rejection is repeated for the reasons of record as set forth in the Office action Mailed 24 November 2021, as applied to claim 39.  Applicant’s arguments filed 14 March 2022 have been fully considered but they are not persuasive.

The claims are drawn to a method of producing a transgenic corn plant comprising transforming a dry mature corn seed explant with a heterologous DNA, culturing the transformed explant in a bud induction medium comprising at least one cytokinin to produce a transformed explant with multiple buds. Claims are further drawn to the step of transforming comprises application of force by positive pressure wherein positive pressure is applied by a French Press cell.
The teaching of Martinell et al, Rout et al and Hiei et al are discussed above.
Martinell et al, Rout et al and Hiei et al do not teach application of positive pressure wherein the positive pressure is applied by a French Press cell.
Hagio et al teach methods of transferring desired nucleic acids into cells using electroporation with pressurization [0001]. Hagio et al teach that this method can easily allow for large-scale processing and large-scale analysis and may lead to the development of innovative recombinants [0168]. 
Bochardt et al teach applying positive pressure using a French Press and applying a pressure of 68 atm on transformed tobacco cells [page 410, col. 2, para. 1; Table 1]. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the methods of Martinell et al with those of Hagio et al and to use positive pressure in the process of transformation.  One would have been motivated to use pressure in transformation methods because Hagio et al teach that using pressure allows for large-scale processing and large-scale analysis. One would have had reasonable expectations of success given the success of the apparatus and methodology of Hagio et al.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the French Press as taught by Bochardt et al with the methods of Martinell et al, Rout et al and Hagio et al.  Bochardt teach applying positive pressure using a French Press and Hagio teach using pressurization in transformation methodologies. One would have been motivated to use the French Press of Bochardt et al to achieve pressurization and one would have had reasonable expectations of success given the success of Hagio et al who used pressurization to transform plants.

Response to arguments dated 3 October 2022
Applicants urge that neither Bochardt nor Hagio cure the defects in Martinell and Rout in view of Hagio et al. (response page 9)
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, it is the combination of Martinell et al, Rout et al, Hiei et al, Hagio et al and Bochardt et al that and knowledge of one of ordinary skill in the art that teach the limitations of the claimed invention.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinell et al (US 2009/0138985, May 28, 2009) and Rout et al (US 2008/0124727, May 29, 2008) and further in view of Hiei et al (2006. Improved frequency of transformation in rice and maize by treatment of immature embryos with centrifugation and heat prior to infection with Agrobacterium tumefaciens. Plant Cell Tiss Organ Cult 87: 233-243) as applied to claims 35 and 37 above and in further view of Hagio et al  [EP1521840B1; 13 April 2005]. The rejection is repeated for the reasons of record as set forth in the Office action Mailed 24 November 2021, as applied to claim 36.  Applicant’s arguments filed 14 March 2022 have been fully considered but they are not persuasive.

The claims are drawn to a method of producing a transgenic corn plant comprising transforming a dry mature corn seed explant with a heterologous DNA, culturing the transformed explant in a bud induction medium comprising at least one cytokinin to produce a transformed explant with multiple buds. Claims are further drawn to the step of transforming comprises application of force by positive pressure and high gravity.
The teachings of Martinell et al, Rout et al, Hiei et al and Hagio et al are discussed above.
Martinell et al, Rout et al, Hiei et al and Hagio et al do not teach the step of transforming comprises application of force by positive pressure and high gravity.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the methods of Martinell et al, Rout et al, Hiei et al and Hagio et al and to include both application of force by positive pressure and high gravity during the step of transforming maize explant. It would have been obvious to combine these methods and use both positive pressure and high gravity during transformation to increase transformation of the explants. Hiei et al found centrifugation to enhance transformation frequencies in maize and Hagio et al of transferring desired nucleic acids into cells using electroporation with pressurization [0001] allowed for large-scale processing and large-scale analysis and may lead to the development of innovative recombinants [0168]. One would have had reasonable expectations of success given the success of both Hiei et al and Hagio et al in increasing transformation of explants.

Response to arguments dated 3 October 2022
Applicants urge that Hagio do not cure the defects in Martinell and Rout et al in view of Hiei et al. (response page 9)
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, it is the combination of Martinell et al, Rout et al, Hiei et al and Hagio et al that and knowledge of one of ordinary skill in the art that teach the limitations of the claimed invention.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN M REDDEN/Primary Examiner, Art Unit 1661